Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156180(66)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 156180
  v                                                                 COA: 330710
                                                                    Wayne CC: 15-004825-FC
  DORIAN LAMARR PRICE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  for filing if submitted on or before July 13, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 20, 2018

                                                                               Clerk